United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3072
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

Justin James Rodriguez, also known as Justin James Lee Rodriguez, also known as
                               Justin James Hunter

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                           Submitted: March 11, 2013
                              Filed: April 5, 2013
                                 [Unpublished]
                                ____________

Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Justin James Rodriguez pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g). The district court1 sentenced Rodriguez
to 108 months of imprisonment. Rodriguez appeals, contending the district court's
sentence is substantively unreasonable. We affirm.

       Rodriguez was charged with unlawfully possessing a firearm after police
discovered a photo on his cellular phone of Rodriguez posing with a gun in his
cousin's apartment. At sentencing, the district court stated it intended to vary
downward from the 120-month statutory maximum due to the lack of immediate
danger posed to the public by Rodriguez's possession of the gun, as well as his
challenging upbringing, which included difficult family circumstances and an
addiction to alcohol he developed at an early age. At the same time, the court noted
the extent of the variance was limited by Rodriguez's lengthy criminal history, which
the court found "as extensive as can be given someone [Rodriguez's] age." Sent. Tr.
14.

        We review "the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard." Gall v. United States, 552 U.S. 38, 51 (2007). An
abuse of discretion occurs when the district court "fails to consider a relevant factor
that should have received significant weight, gives significant weight to an improper
or irrelevant factor, or considers only the appropriate factors but commits a clear error
of judgment in weighing those factors." United States v. Moore, 565 F.3d 435, 438
(8th Cir. 2009) (quotation and citation omitted).

      The district court stated its reasons for the sentence handed down after
considering the 18 U.S.C. § 3553(a) factors. A sentencing court has "wide latitude to
weigh the § 3553(a) factors in each case and assign some factors greater weight than


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                          -2-
others in determining an appropriate sentence." United States v. Bridges, 569 F.3d
374, 379 (8th Cir. 2009). In this case, the district court's decision to balance the
mitigating factors of Rodriguez's upbringing and the nature of the offense against the
aggravating factor of Rodriguez's criminal history is well within the considerable
discretion of the district court. We can find no basis for concluding Rodriguez's
sentence was substantively unreasonable.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-